EXHIBIT 10.1
STOCK PURCHASE AGREEMENT
by and between
Sterling Hallmark, Inc.
(“Purchaser”)
and
Digital Angel Corporation
(“Seller”)
July 10, 2008

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
1.
  PURCHASE AND SALE OF THE SHARES     1  
 
           
2.
  CONSIDERATION     1  
2.1
  Purchase Price     1  
 
           
3.
  CLOSING     1  
3.1
  Closing     1  
 
           
4.
  TAXES AND PREPAID ITEMS     2  
 
           
5.
  REPRESENTATIONS AND WARRANTIES OF SELLER     2  
5.1
  Organization and Corporate Power     2  
5.2
  Due Authorization; Effect of Transaction     2  
5.3
  Financial Statements     2  
5.4
  Accounts Receivable     3  
5.5
  Liabilities     3  
5.6
  Capitalization     3  
5.7
  Dividends and Distributions     3  
5.8
  Subsidiaries     3  
5.9
  Real Property     4  
5.10
  Leases     4  
5.11
  Personal Properties     4  
5.12
  Employment Arrangements     4  
5.13
  Material Contracts and Arrangements     5  
5.14
  Ordinary Course of Business     5  
5.15
  Litigation and Compliance with Laws     6  
5.16
  Tax Returns     6  
5.17
  Environmental Matters     7  
5.18
  Trademarks, Licenses, Etc     7  
5.19
  Insurance Policies     8  
5.20
  Extraordinary Events     8  
5.21
  Adverse Restrictions     8  
5.22
  Material Information     8  
5.23
  Omitted     9  
5.24
  Certain Transactions     9  
5.25
  No Governmental Authorizations or Approvals Required     9  
5.26
  Employee Benefit Plans     9  
5.27
  Continuing Representations     10  
 
           
6.
  REPRESENTATIONS, WARRANTIES, AND AGREEMENTS OF PURCHASER     10  

 

i



--------------------------------------------------------------------------------



 



             
6.1
  Organizational and Corporate Power     10  
6.2
  Due Authorization: Effect of Transaction     10  
6.3
  Sufficient Funds     11  
6.4
  Continuing Representation     11  
 
           
7.
  COVENANTS AND AGREEMENTS     11  
7.1
  Seller's Covenants and Agreements Pending Closing     11  
 
           
8.
  CONDITIONS OF PURCHASER'S OBLIGATIONS     12  
8.1
  Opinion of Seller's Counsel     12  
8.2
  No Opposition     12  
8.3
  Noncompetition Agreement     13  
8.4
  Permits, Etc.     13  
8.5
  Insurance     13  
8.6
  Representations and Covenants     13  
8.7
  Satisfaction of Counsel     13  
8.8
  Instruments of Transfer     13  
8.9
  Taxes     13  
8.10
  Verizon Settlement     14  
8.11
  Intercompany Loans     14  
8.12
  Diligence     14  
8.13
  Releases     14  
8.14
  Consents     14  
8.15
  Terminations     15  
 
           
9.
  CONDITIONS OF SELLER'S OBLIGATIONS     15  
9.1
  Representations and Covenants     15  
9.2
  No Opposition     15  
9.3
  Noncompetition Agreement     15  
9.4
  Consent     15  
9.5
  Verizon     15  
 
           
10.
  INDEMNIFICATION     15  
10.1
  Indemnification by Seller     15  
10.2
  Indemnification by Purchaser     16  
10.3
  Notice of Claim     16  
10.4
  Set-Off or Reimbursement     17  
10.5
  Limitations     17  
11.
  OMITTED     17  
12.
  BROKERAGE FEE     17  
13.
  AMENDMENTS; WAIVERS     18  
14.
  ASSIGNMENT; SUCCESSORS AND ASSIGNS     18  

 

ii



--------------------------------------------------------------------------------



 



             
15.
  SEVERABILITY     18  
16.
  COUNTERPARTS     19  
17.
  SECTION AND OTHER HEADINGS     19  
18.
  NOTICES     19  
19.
  GENDER     20  
20.
  LAW TO GOVERN     20  
21.
  COURTS     20  
22.
  ATTORNEYS FEES     20  

EXHIBITS
A INTENTIONALLY OMITTED
B ENVIRONMENTAL DEFINITIONS
C OPINION OF COUNSEL
D NONCOMPETITION AGREEMENT
E VERIZON SETTLEMENT DOCUMENTS
F PROMISSORY NOTE
G SECURITY AGREEMENT

 

iii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), entered into this 10th day of
July, 2008, by and between Sterling Hallmark, Inc., a California corporation
(“Purchaser”), and Digital Angel Corporation, dba Digital Angel, a Delaware
corporation (“Seller”).
W I T N E S S E T H T H A T:
WHEREAS, Purchaser desires to purchase and Seller desires to sell and convey to
Purchaser all of the issued and outstanding stock of Computer Equity
Corporation, a Delaware corporation (“CEC”) consisting of one hundred shares of
$.001 par value common stock (the “Shares”) upon the terms and subject to the
conditions set forth herein;
WHEREAS, Government Telecommunications, Inc., a Virginia corporation (“GTI”), is
a wholly owned subsidiary CEC; and
NOW, THEREFORE, in consideration of the agreements of the parties hereto, and
intending to be legally bound hereby, the parties hereto agree as follows:
1. PURCHASE AND SALE OF THE SHARES.
Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of the parties set forth herein, the Seller
hereby agrees to sell to Purchaser, and Purchaser hereby agrees to purchase from
the Seller, the Shares on the Closing Date (as defined in Section 3) for the
consideration set forth in Section 2.
2. CONSIDERATION.
2.1 Purchase Price. The purchase price shall be Six Hundred Thousand Dollars
($600,000) (the “Purchase Price”). The Purchase Price shall be payable as
follows:
(a) At the Closing, Purchaser shall tender to Seller the sum of $400,000.00 in
cash.
(b) The balance of the Purchase Price of $200,000 shall be payable according to
a promissory note (the “Promissory Note”) executed by Purchaser in the form
attached hereto as Exhibit F.
(c) Contemporaneous with Closing, Purchaser shall, as security for Purchaser’s
payment obligations arising under the Promissory Note, execute a security
agreement, a copy of which is attached hereto as Exhibit G, pledging the Shares
being acquired hereunder as collateral.
2.2 Intentionally Omitted.

 

1



--------------------------------------------------------------------------------



 



3. CLOSING.
3.1 Closing. The closing of the sale and purchase (the “Closing”) shall take
place at the offices of Weintraub Law Group PC, 12687 Carroll Canyon Road,
Suite 230, San Diego, CA 92131, at 10:00 a.m. on July 10, 2008, or at such other
time and place as may be mutually agreed upon (the “Closing Date”).
4. TAXES AND PREPAID ITEMS.
Except as otherwise provided herein, Seller will pay all sales, use, franchise,
and other taxes and charges, including, without limitation, ad valorem, or other
taxes on any real estate owned by CEC and GTI, which may become payable in
connection with the sale of the Shares pursuant to the terms of this Agreement,
and any and all other taxes and charges accruing out of the operation of CEC or
GTI’s businesses prior to the Closing Date.
5. REPRESENTATIONS AND WARRANTIES OF SELLER.
Seller represents, warrants, covenants and agrees that:
5.1 Organization and Corporate Power. Seller, CEC and GTI are corporations duly
organized, validly existing, and in good standing under the laws of their
jurisdictions of incorporation and is duly qualified and in good standing as
foreign corporations in each other jurisdiction in which it owns or leases
properties, conducts operations, or maintains a stock of goods, with full power
and authority (corporate and other) to carry on the business in which it is
engaged (a true and correct list of each such jurisdiction is set forth in
Schedule 5.1 of the Disclosure Schedule) except where the failure to be so
qualified would not have a material adverse effect on Seller, CEC or GTI, and to
execute and deliver and carry out the transactions contemplated by this
Agreement.
5.2 Due Authorization; Effect of Transaction. No provisions of the Certificate
of Incorporation or Bylaws of CEC or GTI, or of any agreement, instrument, or
understanding, or any judgment, decree, rule, or regulation, to which Seller,
CEC or GTI is a party or by which Seller, CEC or GTI are bound, has been or will
be violated by the execution and delivery by Seller of this Agreement or the
performance or satisfaction of any agreement or condition herein contained upon
its part to be performed or satisfied, and all requisite corporate and other
authorizations for such execution, delivery, performance, and satisfaction have
been duly obtained. Upon execution and delivery, this Agreement will be a legal,
valid, and binding obligation of Seller, enforceable in accordance with its
terms, except to the extent that enforceability may be limited by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws affecting any rights, powers, privileges, remedies and
interests of creditors generally, (ii) principles of equity affecting the
enforcement of obligations generally (regardless of whether enforceability is
considered in a proceeding in equity, at law or otherwise), or (iii) the
discretionary power of the court or other authority before which may be brought
any proceeding seeking equitable or other remedies, including (without
limitation) specific performance, injunctive relief and indemnification. Seller,
CEC and GTI are not in default in the performance, observance, or fulfillment of
any of the terms or conditions of its Certificate of Incorporation or Bylaws.

 

2



--------------------------------------------------------------------------------



 



5.3 Financial Statements. Except as set forth on Schedule 5.3 of the Disclosure
Schedule, Seller has delivered to Purchaser consolidated balance sheets of GTI
as at the close of its fiscal year for each of the three years ending
December 31, 2005, 2006 and 2007, respectively, together with related
consolidated statements of operations, consolidated statements of changes in
stockholders’ equity, and consolidated statements of cash flows for the
respective years then ended. Seller has also delivered to Purchaser the
consolidated trial balance for the month of March 2008 for GTI.
The financial statements specified above, including in each case the notes to
such financial statements, are hereinafter sometimes collectively referred to as
the “Financial Statements.” All of the Financial Statements are true, correct,
and complete, in all material respects, have been prepared in accordance with
generally accepted accounting principles consistently followed throughout the
periods (except as set forth in such notes or statements) and fairly present the
financial condition of GTI and the results of their operations as at the dates
thereof and throughout the periods covered thereby. The Financial Statements
reflect or provide for all claims against, and all debts and liabilities of,
GTI, fixed or contingent, as at the dates thereof, and there has not been any
change between the date of the most recent Financial Statements and the date of
this Agreement that has materially or adversely affected the business or
properties or condition or prospects, financial or other, or results of
operations of GTI, and no fact or condition exists or is contemplated or
threatened, which might cause any such change at any time in the future.
5.4 Accounts Receivable. Except as set forth in Schedule 5.4 of the Disclosure
Schedule, subject to the bad debt reserve shown in the Financial Statements, all
customer and trade notes and accounts receivable owned by CEC and GTI on the
date of the most recent balance sheet included in the Financial Statements are
fully collectible in the aggregate, to the extent of the aggregate face value
thereof as indicated on such balance sheet. Since April 30, 2008 to the Closing
Date, the Seller has remitted to GTI one hundred (100%) percent of GTI’s
Accounts Receivable received on behalf of GTI in a lock-box account administered
by the Seller.
5.5 Liabilities. Except as set forth in Schedule 5.5 of the Disclosure Schedule,
CEC and GTI have no liabilities of any nature, whether absolute, contingent, or
otherwise, except as set forth in the most recent balance sheet included in the
Financial Statements, other than liabilities subsequently incurred in the
ordinary course of business. CEC and GTI are not in material breach or default
or in arrears in respect of the terms or conditions of any such liabilities and
no waiver or forbearance has been granted by any holder of any such liability
with respect to any such liability. Except as set forth in Schedule 5.5 of the
Disclosure Schedule, all liabilities of CEC and GTI will be paid in full on or
before the Closing Date.

 

3



--------------------------------------------------------------------------------



 



5.6 Capitalization. The capitalization of CEC and GTI are as set forth in
Schedule 5.6 of the Disclosure Schedule; and all of the outstanding capital
stock of CEC and GTI are duly authorized and validly issued, fully paid, and
nonassessable.
5.7 Dividends and Distributions. From the end of its most recent fiscal year to
the date hereof, CEC and GTI have not declared or paid any dividend or declared
or made any distribution whatsoever to its stockholders, either in cash, stock,
or other property, through purchases or redemptions of stock or otherwise.
5.8 Subsidiaries. CEC and GTI do not own except for CEC owning all of the issued
and outstanding shares of GTI), directly or indirectly, any of the capital stock
of any corporation, association, trust or similar entity, any interest in the
equity of any partnership or similar entity, any share in any joint venture, or
any other equity or proprietary interest in any entity or enterprise, however
organized and however such interest may be denominated or evidenced.
5.9 Real Property. Neither CEC nor GTI own any real property.
5.10 Leases. The leases listed and described in Schedule 5.10 of the Disclosure
Schedule constitute all the leases of real or personal property under which CEC
and GTI are bound or to which CEC and GTI are parties. Each lease listed in
Schedule 5.10 of the Disclosure Schedule is valid, binding, subsisting, and
enforceable in accordance with its terms, and neither CEC or GTI nor any
landlord or lessor is in default or in arrears in the performance or
satisfaction of any agreement or condition on its part to be performed or
satisfied thereunder, and no waiver or indulgence has been granted by any of the
landlords or lessors under those leases. Seller is not the landlord or lessor
under any leases of real or personal property relating to GTI’s business.
5.11 Personal Properties. CEC and GTI own and have good and marketable title to
all the tangible and intangible personal property and assets, other than the
leaseholds referred to in Schedule 5.10 of the Disclosure Schedule, reflected
upon the most recent balance sheet included in the Financial Statements or used
by CEC and GTI in its business if not so reflected, free and clear of all
mortgages, liens, encumbrances, equities, claims, and obligations to other
persons, of whatever kind and character, except as set forth in Schedule 5.11 of
the Disclosure Schedule. Schedule 5.11 of the Disclosure Schedule contains an
identification of certain major items of fixed assets and machinery and
equipment. The fixed assets and machinery and equipment, taken as a whole, are
in a state of good repair and maintenance and are in good operating condition,
normal wear and tear excepted; inventory is up to normal commercial standards
and no inventory that is obsolete or unmarketable is reflected in the most
recent balance sheets included in the Financial Statements. All items included
in such inventory are covered on the books of CEC and GTI, and are valued on the
Financial Statements at the lower of cost or market and, in any event, at not
greater than their net realizable value, on an item by item basis.

 

4



--------------------------------------------------------------------------------



 



5.12 Employment Arrangements. Except as set forth Schedule 5.12 of the
Disclosure Schedule, CEC and GTI have no obligation, contingent or otherwise,
under any employment agreement, collective bargaining or other labor agreement,
any agreement containing severance or termination pay arrangements, deferred
compensation agreement, retainer or consulting arrangements, pension or
retirement plan, bonus or profit-sharing plan, stock option or purchase plan, or
other employee contract or non-terminable arrangement (whether or not that
arrangement imposes a penalty for termination), group life, health, medical or
hospitalization insurance plan or program, or other employee or fringe benefit
plan, including vacation plans or programs and sick leave plans or programs. CEC
and GTI or its employees are not now and for the past five years have not been
subject to or involved in or, to the best of Seller’s knowledge, threatened with
any union elections, petitions therefor or other organizational activities. CEC
and GTI have performed all obligations required to be performed under all such
written agreements, plans, and arrangements and is not in breach of or in
default or arrears under the terms thereof in any material respect.
5.13 Material Contracts and Arrangements. Except as set forth in Schedule 5.13
of the Disclosure Schedule, CEC and GTI have no contract or arrangement,
including, without limitation, any commitments or obligations, contingent or
otherwise, under any contract or arrangement (i) for the purchase or sale of
inventory in excess of $15,000 in any one instance, (ii) for the purchase or
sale of supplies, services or other items in excess of $15,000 in any one
instance, (iii) for the purchase, sale or lease of any equipment or machinery,
(iv) for the performance of service for others in excess of $15,000 in any one
instance, or (v) extending beyond December 31, 2008. Each of such contracts and
arrangements is valid, binding, subsisting, and enforceable in accordance with
its terms and CEC and GTI have performed in all material respects all
obligations required to be performed under any such contract or arrangement and
is not in breach or default or in arrears in any material respect or in any
other respect that would permit the other party to cancel such contract or
arrangement under the terms thereof. To the best knowledge of Seller, after due
inquiry, each of the contracts, if any, set forth in Schedule 5.13 of the
Disclosure Schedule calling for the performance of services or the sale of
inventory can be satisfied or performed by CEC and GTI without any material loss
to them.
5.14 Ordinary Course of Business. CEC and GTI, from the date of the balance
sheet (excluding the consolidated trial balance sheet of March 31, 2008)
contained in the most recent Financial Statements to the date hereof,
(a) have operated its business in the normal, usual, and customary manner in the
ordinary and regular course of business;
(b) have not sold or otherwise disposed of any of its properties or assets,
other than inventory sold in the ordinary course of business;
(c) except in each case in the ordinary course of business,
(i) have not amended or terminated any outstanding lease, contract, or
agreement; and

 

5



--------------------------------------------------------------------------------



 



(ii) have not incurred any obligations or liabilities (fixed, contingent, or
other).
(d) have not made any transactions outside the ordinary course of business in
its inventory or any additions to its property or any purchases of machinery or
equipment, except for normal maintenance and replacements;
(e) have not discharged or satisfied any lien or encumbrance or paid any
obligation or liability (absolute or contingent) other than current liabilities
or obligations under contracts then existing or thereafter entered into in the
ordinary course of business, and commitments under leases existing on that date
or incurred since that date in the ordinary course of business;
(f) have not mortgaged, pledged, or subjected to lien or any other encumbrances,
any of its assets, tangible or intangible;
(g) have not sold or transferred any tangible asset or cancelled any debts or
claims except in each case in the ordinary course of business;
(h) have not sold, assigned, or transferred any patents, trademarks, trade
names, trade secrets, copyrights, or other intangible assets;
(i) have not increased the compensation payable or to become payable to any of
its officers, employees, or agents;
(j) have not suffered any material damage, destruction, or loss (whether or not
covered by insurance) or any acquisition or taking of property by any
governmental authority;
(k) have not waived any rights that individually or in the aggregate exceed
$5,000;
(l) have not experienced any organized work stoppage or industrial action; or
(m) have not entered into any other transaction or transactions that
individually or in the aggregate are material to CEC or GTI, other than in the
ordinary course of business.

 

6



--------------------------------------------------------------------------------



 



5.15 Litigation and Compliance with Laws. Schedule 5.15 of the Disclosure
Schedule contains a brief description of all pending litigation or legal or
other actions, suits, proceedings, or investigations, at law or in equity or
admiralty, or before any federal, state, municipal, or other governmental
department (including, without limitation, the National Labor Relations Board),
commission, board, agency, or instrumentality, domestic or foreign, in which CEC
and GTI or any of its officers or directors, in such capacity, is engaged, or,
to the knowledge and belief of Seller, with which CEC and GTI or any of its
officers or directors is threatened in connection with the business or affairs
or properties or assets of CEC and GTI. CEC and GTI are in compliance in all
material respects with all laws and governmental rules and regulations, domestic
and foreign, and all requirements of insurance carriers, applicable to its
business or affairs or properties or assets, including, without limitation,
those relating to environmental protection, water or air pollution, and similar
matters.
5.16 Tax Returns. Except as set forth on Schedule 5.16 of the Disclosure
Schedule, CEC and GTI have filed, in accordance with applicable law, all
federal, state, county, and local income and franchise tax returns and all real
and personal property tax returns that are required to be filed, and the
provision for taxes shown on the most recent balance sheet included in the
Financial Statements is sufficient to satisfy all taxes of any kind of CEC and
GTI, including interest and penalties in respect thereof, whether disputed or
not, and whether accrued, due, absolute, contingent, or other for all periods
ended on or prior to the date of such balance sheet. As of the date hereof no
tax liabilities have been assessed or proposed that remain unpaid, and CEC and
GTI have not signed any extension agreement with the Internal Revenue Service or
any state or local taxing authority, except as relating to those income tax
returns listed on Schedule 5.16. CEC and GTI have paid all taxes that have
become due pursuant to such returns and have paid all installments of estimated
taxes due. All taxes and other assessments and levies that CEC and GTI are
required by law to withhold or to collect have been duly withheld and collected,
and have been paid over to the proper governmental authorities to the extent due
and payable. From the end of its most recent fiscal year to the date hereof CEC
and GTI have not made any payment of or on account of any federal, state, or
local income, franchise, or any real or personal property taxes, other than
state taxes imposed from time to time under $5,000 in the aggregate. Seller is
not aware of any basis upon which any assessment for a material amount of
additional federal income taxes could be made. The information shown on the
federal income tax returns of CEC and GTI heretofore delivered to Purchaser is
true, accurate, and complete and fairly presents the information purported to be
shown.
5.17 Environmental Matters. Without limiting the generality of Section 5.15:
(i) CEC and GTI are in compliance in all material respects with all applicable
Environmental Laws (as such term is defined in Exhibit B hereto);
(ii) CEC and GTI have obtained all material permits and approvals required under
Environmental Laws, including, without limitation, all material environmental,
health and safety permits, licenses, approvals, authorizations, variances,
agreements, and waivers of federal, state, and local governmental authorities
(“Permits”) necessary for the conduct of its business and the operation of its
facilities, and all such Permits are in good standing and CEC and GTI are in
compliance with all terms and conditions of such Permits;
(iii) There are no conditions or circumstances associated with the currently
owned or leased properties or operations of CEC and GTI that may give rise to
Remedial Action.

 

7



--------------------------------------------------------------------------------



 



(iv) CEC and GTI have not received any written notice or claim to the effect
that it is or is reasonably expected to be liable to any person as a result of a
Release (as such term is defined in Exhibit B hereto) or threatened Release or
any notice letter or request for information under CERCLA (as such term is
defined in Exhibit B hereto); and
(v) No Environmental Lien (as such term is defined in Exhibit B hereto) and no
unrecorded Environmental Lien of which Seller, CEC and GTI have written notice
has attached to any property of CEC and GTI.
5.18 Trademarks, Licenses, Etc. Schedule 5.18 of the Disclosure Schedule sets
forth all of the trademarks, trade names, service marks, patents, copyrights,
registrations, or applications with respect thereto, and licenses, other than
off-the-shelf licenses, or rights under them owned, used, or intended to be
acquired or used by CEC and GTI, and, to the extent indicated in Schedule 5.18
of the Disclosure Schedule, they have been duly registered or an application has
been filed in such offices as are indicated therein. CEC and GTI are the sole
and exclusive owner of the trademarks, trade names, service marks, and
copyrights, the holder of the full record title to the trademark registrations
and the sole owner of the inventions covered by the patents and patent
applications, all as set forth in Schedule 5.18 of the Disclosure Schedule. CEC
and GTI have the sole and exclusive right, to the extent listed in Schedule 5.18
of the Disclosure Schedule, to use such trademarks, trade names, service marks,
patents and copyrights, and, except to the extent set forth in Schedule 5.18 of
the Disclosure Schedule, all of them are free and clear of any mortgages, liens,
encumbrances, equities, licenses, claims, and obligations to other persons of
whatever kind and character.
5.19 Insurance Policies. The insurance policies listed and described briefly in
Schedule 5.19 of the Disclosure Schedule constitute all of the policies in force
and effect in respect of the business, properties and assets, including, without
limitation, insurance on personnel, of CEC and GTI. CEC and GTI are not in
material default under any such policy. The insurance policies so listed and
identified are sufficient in nature, scope, and amounts to insure adequately
(and, in any event, in amounts sufficient to prevent CEC and GTI from becoming a
co-insurer within the terms of such policies) the business, properties, and
assets of CEC and GTI. CEC and GTI has not been refused insurance by any
insurance carrier to which it has applied for insurance.
5.20 Extraordinary Events. From the end of its most recent fiscal year to the
date hereof, neither the business nor properties nor condition, financial or
other, nor results of operations of CEC and GTI have been materially and
adversely affected in any way as the result of any fire, explosion, accident,
casualty, labor disturbance, requisition, or taking of property by any
governmental body or agency, flood, embargo, or Act of God or the public enemy,
or cessation, interruption, or diminution of operations, whether or not covered
by insurance.

 

8



--------------------------------------------------------------------------------



 



5.21 Adverse Restrictions. Except as set forth on Schedule 5.21, the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby are not events that of themselves or with the giving of
notice or the passage of time or both, could constitute, on the part of CEC and
GTI, a violation of or conflict with or result in any breach of, or default
under the terms, conditions, or provisions of, any judgment, law, or regulation,
or of the Certificate of Incorporation or Bylaws of CEC and GTI, any agreement
or instrument to which CEC and GTI are parties or by which it is bound, or
result in the creation or imposition of any lien, charge, or encumbrance of any
nature whatsoever on the property or assets of CEC and GTI and no such event of
itself or with the giving of notice or the passage of time or both will result
in the acceleration of the due date of any obligation of CEC or GTI.
5.22 Material Information. Neither the Financial Statements nor this Agreement
(including the Schedules and Exhibits hereto) nor any certificate or other
information or document furnished or to be furnished by Seller to Purchaser
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact required to be stated herein or therein or
necessary to make the statements herein or therein not misleading.
5.23 Omitted.
5.24 Certain Transactions. None of the officers, directors, or employees of CEC
and GTI are presently a party to any transaction with Seller, CEC and GTI (other
than for services as officers, directors, and employees), including, without
limitation, any contract, agreement, or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any officer,
director, any such employee, any member of a family of any officer, director, or
such employee or any corporation, partnership, trust, or other entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, or partner.
5.25 No Governmental Authorizations or Approvals Required. Except as set forth
in Schedule 5.25 of the Disclosure Statement, no authorization or approval of,
or filing with, any governmental agency, authority, or other body will be
required in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.
5.26 Employee Benefit Plans.

 

9



--------------------------------------------------------------------------------



 



Schedule 5.26 of the Disclosure Schedule contains a true, correct, and complete
list of all pension, profit sharing, retirement, deferred compensation, welfare,
insurance disability, bonus, vacation pay, severance pay, and other similar
plans, programs, or agreements, and every material personnel policy, whether
reduced to writing or not, relating to any persons employed by CEC and GTI and
maintained at any time by CEC and GTI or by any other member (hereinafter,
“Affiliate”) of a controlled group of corporations, group of trades, or
businesses under common control or affiliated service group that includes CEC
and GTI (as defined for purposes of Section 414(b), (c), and (m) of the Code)
(collectively, the “Plans”). Seller has made available to Purchaser true,
correct, and complete copies of all Plans that have been reduced to writing,
together with all documents establishing or constituting any related trust,
annuity contract, insurance contract, or other funding instrument, and true,
correct, and complete written summaries of those that have not been reduced to
writing. For each “defined benefit plan,” Seller has made available a copy of
the latest annual actuarial report, and for all Plans the latest Forms 5500.
Except as set forth in Schedule 5.26 of the Disclosure Schedule, neither CEC and
GTI nor any Affiliate has any obligation or other employee benefit plan
liability under applicable law; nor has CEC or GTI or any Affiliate ever been
obligated to contribute to any “multi-employer plan,” as defined in
Section 3(37) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). Neither CEC or GTI nor any Affiliate has incurred any “withdrawal
liability” calculated under Section 4211 of ERISA and there has been no event or
circumstance that would cause them to incur any such liability. Neither CEC and
GTI nor any Affiliate has ever maintained a Plan providing health or life
insurance benefits to former employees. No plan previously maintained by CEC and
GTI or its Affiliates that was subject to ERISA has been terminated; no
proceedings to terminate any such plan have been instituted within the meaning
of Subtitle C of Title IV of ERISA; and no reportable event within the meaning
of Section 4043 of Subtitle C has occurred with respect to any such Plan, and no
liability to the Pension Benefit Guaranty Corporation has been incurred. For
each Plan, CEC and GTI and every Affiliate are in compliance, in all material
respects, with all requirements prescribed by all statutes, regulations, orders,
or rules currently in effect, and they have in all material respects performed
all obligations required to be performed by them. Neither CEC and GTI nor any
Affiliate, nor any of their directors, officers, employees, or agents, nor any
trustee or administrator of any trust created under the Plans, have engaged in
or been a party to any “prohibited transaction” as defined in Section 4975 of
the Code and Section 406 of ERISA that could subject CEC and GTI or Purchaser or
their affiliates, directors, or employees or the Plans or the trusts relating
thereto or any party dealing with any of the Plans or trusts to any tax or
penalty on “prohibited transactions” imposed by Section 4975 of the Code. Except
as set forth in Schedule 5.26 of the Disclosure Schedule, neither the Plans nor
the trusts created thereunder have incurred any “accumulated funding
deficiency,” as such term is defined in Section 412 of the Code and regulations
issued thereunder, whether or not waived.
Each Plan intended to qualify under Section 401(a) of the Code has been
determined by the Internal Revenue Service to so qualify, and the trusts created
thereunder have been determined to be exempt from tax under Section 501(a) of
the Code; copies of all determination letters have been delivered to Purchaser;
and nothing has occurred since the date of such determination letters that might
cause the loss of such qualification or exemption. For each funded defined
benefit plan, the present value of the actuarial accrued liability, determined
on a plan termination basis, does not exceed the fair market value of the assets
held under such Plan, and there is no unpaid contribution for any Plan year
ended prior to the Closing Date as required under Section 412 of the Code. For
each Plan that is a qualified profit sharing or stock bonus plan, all employer
contributions accrued for plan years ending prior to the Closing Date under the
Plan terms and applicable law have been made.
Except as set forth in Schedule 5.26 of the Disclosure Schedule, all of the
liabilities with respect to all of the Plans are accurately reflected in the
Financial Statements and CEC’s and GTI’s Balance Sheets.

 

10



--------------------------------------------------------------------------------



 



5.27 Continuing Representations. The representations and warranties of Seller
herein contained (a) shall survive the Closing for a period of eighteen
(18) months and (b) relating to Sections 5.2, 5.16 and 5.17 shall survive the
Closing for the applicable statute of limitations.
6. REPRESENTATIONS, WARRANTIES, AND AGREEMENTS OF PURCHASER.
Purchaser represents and warrants as follow:
6.1 Organization and Corporate Power. Purchaser is a limited liability company
duly organized, validly existing, and in good standing under the laws of its
jurisdiction of formation.
6.2 Due Authorization; Effect of Transaction. No provision of Purchaser’s
Certificate of Incorporation or Bylaws, or of any agreement, instrument, or
understanding, or any judgment, decree, rule, or regulation, to which Purchaser
is a party or by which it is bound, has been, or will be violated by the
execution by Purchaser of this Agreement or the performance or satisfaction of
any agreement or condition herein contained upon its part to be performed or
satisfied, and all requisite corporate and other authorizations for such
execution, delivery, performance, and satisfaction have been duly obtained. Upon
execution and delivery, this Agreement will be a legal, valid, and binding
obligation of Purchaser, enforceable in accordance with its terms. Purchaser is
not in default in the performance, observance, or fulfillment of any of the
terms or conditions of its Certificate of Incorporation or Bylaws.
6.3 Sufficient Funds. The Purchaser currently has sufficient immediately
available funds in cash and will at the Closing have sufficient immediately
available funds, in cash, to pay the cash portion of the purchase price and to
pay any other amounts payable pursuant to this Agreement. The Purchaser will
ensure that the Purchaser and any lender to the Purchaser, or subsidiary of the
Purchaser, in connection with the transactions contemplated by this Agreement,
comply with the policies and procedures for the assignment of claims under the
Assignment of Claims Act of 1940, as amended, and Federal Acquisition Regulation
subpart 32.8, 52.232-23 and 52.232-33.
6.4 Continuing Representations. The representations and warranties of Purchaser
herein contained shall survive the Closing for a period of three (3) years.
7. INTENTIONALLY OMITTED.
8. CONDITIONS OF PURCHASER’S OBLIGATIONS.
The obligations of Purchaser hereunder are subject to the fulfillment to the
reasonable satisfaction of the Purchaser, prior to or at the Closing, of each of
the following conditions:
8.1 Opinion of Seller’s Counsel. Seller shall have furnished Purchaser with an
opinion, dated the Closing Date, of Holland & Knight, LLP, counsel for Seller,
in form and substance reasonably satisfactory to the Purchaser and its counsel,
attached hereto as Exhibit C.

 

11



--------------------------------------------------------------------------------



 



8.2 No Opposition. No suit, action, or proceeding shall be pending or threatened
at any time prior to or on the Closing Date before or by any court or
governmental body (a) seeking to restrain or prohibit, or to obtain damages or
other relief in connection with, the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby; or (b) that might
materially and adversely affect the business or properties or condition,
financial or other, or results of operations of CEC and GTI.
8.3 Noncompetition Agreement. The Seller shall have executed and delivered to
Purchaser a Noncompetition Agreement, in substantially the form of Exhibit D
hereto.
8.4 Permits, Etc. Purchaser shall have obtained, all such permits, licenses,
approvals, authorizations, variances, agreements, and warranties from federal,
state, and local governmental authorities, which Purchaser shall, in the
exercise of its sole discretion, deem necessary or desirable for the operation
by Purchaser of the businesses of CEC and GTI after the Closing.
8.5 Insurance. CEC and GTI shall have obtained appropriate binders or consents
as to policies of insurance to be assigned to Purchaser hereunder.
8.6 Representations and Covenants. The representations and warranties of Seller
contained in this Agreement or otherwise made in writing by it or him or on its
or his behalf pursuant hereto or otherwise made in connection with the
transactions contemplated hereby shall be true and correct at and as of the
Closing Date with the same force and effect as though made on and as of such
date; each and all of the covenants, agreements, and conditions to be performed
or satisfied by Seller hereunder at or prior to the Closing Date shall have been
duly performed or satisfied; and Seller shall have furnished Purchaser with such
certificates and other documents evidencing the truth of such representations
and warranties and the performance and satisfaction of such covenants,
agreements, and conditions as Purchaser shall have reasonably requested.
8.7 Satisfaction of Counsel. The validity of all transactions herein mentioned,
as well as the form and substance of all opinions, bills of sale, assignments,
deeds, stock powers, certificates, documents, and other instruments hereunder,
shall be satisfactory in all reasonable respects to Weintraub Law Group PC,
counsel to Purchaser.
8.8 Intentionally Omitted.
8.9 Taxes.
(a) Seller shall be responsible for the payment of all federal, state and local
income, payroll and franchise taxes (“Taxes”) of GTE and CEC incurred through
the Closing Date, included, but not limited to, the taxes incurred as a result
of the elimination of intercompany loans as set forth in Section 8.11. To the
extent that Taxes have not been paid as of the Closing Date, the parties shall
adjust the Purchase Price accordingly.

 

12



--------------------------------------------------------------------------------



 



(b) Straddle Period. In the case of any taxable period that includes (but does
not end on) the Closing Date (a “Straddle Period”), the amount of any Taxes
based on or measured by income or receipts of CEC and GTI for the Pre-Closing
Tax Period shall be determined based on an interim closing of the books as of
the close of business on the Closing and the amount of other Taxes of GTE and
CEC for a Straddle Period that relates to the Pre-Closing Tax Period shall be
deemed to be the amount of such Tax for the entire taxable period multiplied by
a fraction the numerator of which is the number of days in the taxable period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period.
(c) Responsibility for Filing Tax Returns. Purchaser shall prepare or cause to
be prepared and file or cause to be filed all Tax Returns for CEC and GTI that
are filed after the Closing Date except for those income tax returns included on
Schedule 5.16. Purchaser shall permit Sellers to review and comment on each such
Tax Return described in the preceding sentence prior to filing.
8.10 Verizon Settlement. Verizon Federal, Inc., the Seller and GTI shall have
executed the Amendment to the Settlement Agreement, the Promissory Note in the
amount of $250,000, the Promissory Note in the amount of $750,000 and the
Verizon Security Agreement, collectively attached hereto as Exhibit E.
8.11 Intercompany Loans. All intercompany loans between CEC, GTI and Seller
shall have been forgiven in full, and each of Seller, CEC and GTI shall have
released all security interests it may have in any of the assets of CEC and GTI.
Seller shall be responsible for all taxes incurred as a result of the
transactions set forth in this Section 8.11, and such transactions shall be
deemed to have occurred prior to the Closing Date. To the extent that a tax
liability is to be recognized, the Seller shall pay to GTI from the Purchase
Price the amount of such tax liability.
8.12 Diligence. Purchaser shall have completed its diligence review of the
business, properties, assets, and liabilities of Seller, CEC and GTI, with
results satisfactory to Purchaser.
8.13 Releases. Seller, CEC and GTI shall have obtained releases of all issued
and outstanding shares of GTI and CEC that have been pledged to (i) Kallina
Corporation, or its affiliates and assigns, pursuant to that certain Stock
Pledge Agreement dated August 31, 2007 among Kallina Corporation, Seller, CEC,
Digital Angel Corporation and Digital Angel Technology Corporation, and
(ii) Laurus Master Fund, Ltd., or its affiliates and assigns, pursuant to that
certain Stock Pledge Agreement dated August 24, 2006 among Laurus Master Fund,
Ltd., Seller and CEC. Seller, CEC and GTI shall have received releases of UCC-1
filing statements of Citizens Leasing Corp. and Elliot International, L.P.,
Midsummer Investment, Ltd., Elliott Associates, L.P., Omicron Master Trust,
Islandia, L.P. and Portside Growth and Opportunity Fund.

 

13



--------------------------------------------------------------------------------



 



8.14 Consents. Seller, CEC and GTI shall have received a written consent to
transfer the Deed of Lease Agreement dated July 31, 1989, as amended,
supplemented or modified from time to time, between Brit-Southgate LLC and GTI
for real property located at the Southgate Business Center, 4500 Southgate
Place, Chantilly, Virginia 20151.
8.15 Terminations. The GTI 2008 Executive Team Bonus Plan, the GTI
Non-management Bonus Plan and the CEC/GTI Employee Handbook have been terminated
as of the Closing Date and will have no force or affect after the Closing Date.
9. CONDITIONS OF SELLER’S OBLIGATIONS.
The obligations of Seller hereunder are subject to the fulfillment to the
reasonable satisfaction of Seller prior to or at the Closing of each of the
following conditions:
9.1 Representations and Covenants. The representations and warranties of
Purchaser contained in this Agreement or otherwise made in writing by it or on
its behalf pursuant hereto or otherwise made in connection with the transactions
contemplated hereby shall be true and correct at and as of the Closing Date with
the same force and effect as though made on and as of such date; each of the
covenants, agreements, and conditions to be performed or satisfied by Purchaser
hereunder at or prior to the Closing Date shall have been duly performed or
satisfied; and Purchaser shall have furnished Seller with such certificates or
other documents evidencing the truth of such representations and warranties and
the performance and satisfaction of such covenants, agreements, and conditions
as Seller shall have reasonably requested.
9.2 No Opposition. No suit, action, or proceeding shall be pending or threatened
on the Closing Date before or by any court or governmental authority seeking to
restrain or prohibit the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.
9.3 Promissory Note and Security Agreement. Purchaser shall have executed and
delivered to Seller a Promissory Note and Security Agreement, in substantially
the forms of Exhibit F and Exhibit G hereto.
9.4 Consent. Seller shall have received a full consent from its third party
lender for all transactions contemplated hereby.
9.5 Verizon. Purchaser shall have wire transferred, simultaneously with the
Close, the sum of One Million Five Hundred Thousand Dollars ($1,500,000) to
Verizon Federal, Inc. and received a full release from Verizon Federal of any
and all obligations relating to that certain Confidential Settlement Agreement
and Release effective as of December 19, 2007, between Seller, Verizon and GTI.
10. INDEMNIFICATION .

 

14



--------------------------------------------------------------------------------



 



10.1 Indemnification by Seller.
(a) Seller hereby agrees to indemnify, defend, and hold Purchaser and its
officers, directors, employees, attorneys and accountants (collectively with
Purchaser, the “Purchasing Parties”) harmless from and against the amount of any
actual damage, loss, cost, or expense (including reasonable attorneys’ fees and
settlement costs) (collectively “Loss”) to Purchasing Parties occasioned or
caused by, resulting from, or arising out of:
(i) Any failure by Seller to perform, abide by, or fulfill any of the
agreements, covenants, or obligations set forth in or entered into, in
connection with this Agreement to be so performed or fulfilled by Seller.
(ii) Any material inaccuracy in or breach of any of the Seller’s representations
or warranties set forth in this Agreement, or any certificate or Schedule or
other writing furnished pursuant hereto.
(iii) Any liability or obligation for any tort or any breach or violation of any
contractual, quasi-contractual, legal, fiduciary, or equitable duty by Seller,
whether before, at, or after the Closing.
The amount of any Loss shall be the amount of cash reimbursement or set-off
that, when received by the Purchaser incurring such loss, shall place the
Purchaser in the same financial position it or they would have been in if such
Loss has not occurred.
10.2 Indemnification by Purchaser.
(a) Purchaser hereby agrees to indemnify, defend, and hold Seller and its
officers, directors, employees, attorneys and accountants harmless from and
against any Loss occasioned or caused by, resulting from, or arising out of:
(i) Any failure by Purchaser to perform, abide by, or fulfill any of the
agreements, covenants, or obligations set forth in or entered into, in
connection with this Agreement to be so performed or fulfilled by Purchaser;
(ii) Any inaccuracy in or breach of any of the Purchaser’s representations or
warranties set forth in this Agreement, or any certificate or Schedule or other
writing furnished pursuant hereto; or
(iii) the ownership, use or operations of CEC and GTI from and after the
Closing.

 

15



--------------------------------------------------------------------------------



 



10.3 Any party entitled to indemnification pursuant to Article 10 (the
“Indemnitee”) shall give prompt written notice to the party from whom such
indemnification is sought (the “Indemnitors”) of any claim (actual or
threatened) or other event that in the judgment of the Indemnitee might result
or has resulted in a Loss by the Indemnitee hereunder, and the Indemnitor shall
have the right to assume the defense of such claim or any litigation resulting
therefrom; provided that counsel for the Indemnitor, who shall conduct the
defense of such claim (actual or threatened) or litigation, shall be reasonably
satisfactory to the Indemnitee, and the Indemnitee may participate in such
defense at their expense, and provided, further, that the omission by the
Indemnitee to give notice as provided herein shall not relieve the Indemnitor of
its obligations hereunder except to the extent that the omission results in a
failure of actual notice to the Indemnitor and the Indemnitor is damaged solely
as a result of the failure to give notice. The Indemnitor, in the defense of any
such claim or litigation, shall not, except with the consent of the Indemnitee,
consent to the entry of any judgment or decree or enter into any settlement that
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to the Indemnitor of a release from all liability in respect to such
claim or litigation, and the Indemnitee shall not have liability with respect to
any payment made by the Indemnitor in connection with the settlement,
satisfaction, or compromise of any claim unless the Indemnitee shall have
approved thereof in advance in writing, which approval shall not unreasonably be
withheld or delayed. If the Indemnitee shall not have received notice that the
Indemnitor shall assume the defense of such claim within twenty (20) days after
the notice is sent to the Indemnitor of the existence of such claim, the
Indemnitee shall be free to proceed with the defense of such claim. Each such
notice shall be accompanied (or followed as promptly as is reasonably
practicable after the amount of such Loss becomes determinable) by a certificate
signed by an officer of the Indemnitee or the attorney for the Indemnitee, as
the case may be, and setting forth in reasonable detail the calculation of the
amount of such Loss in accordance with the provisions hereof, and accompanied by
copies of all relevant documents and records. The omission to give such notice
or provide such certificate by the Indemnitee shall not relieve the Indemnitor
of its obligation under this Section 10.2 except to the extent such omission
results in a failure of actual notice to the Indemnitor and the Indemnitor is
damaged solely by such failure to give notice. No Loss shall be considered to
have occurred with respect to any payment made by any Indemnitee in settlement,
satisfaction, or compromise of any claim unless the Indemnitor shall have
approved thereof in advance and in writing.
10.4 Set-Off or Reimbursement. The Indemnitee shall have the right to set-off
against any payments due and payable by the Indemnitee to the Indemnitor as
provided for herein (or, if such amounts have theretofore been paid, then to
receive prompt reimbursement from the Indemnitor of an amount equal to) the
amount of all Losses incurred by the Indemnitee. The Indemnitee shall deliver to
the Indemnitor a written notice explaining the nature and amount of each such
set-off or required reimbursement as promptly as is reasonably practicable after
the Indemnitee shall have determined to make such set-off or to require such
reimbursement. The Indemnitee may make such set-offs or require such
reimbursements in any order they choose.

 

16



--------------------------------------------------------------------------------



 



10.5 Limitations. The aggregate maximum total liability of Seller for all Loss
under this Article 10 shall be six hundred thousand dollars ($600,000.00). The
foregoing limitation on liability shall not apply to Loss relating, arising or
resulting from fraud, intentional misconduct or bad faith of Seller in which a
court of competent jurisdiction issues a judgment, order or decree concluding
that such party’s action or inaction constituted fraud, intentional misconduct
or bad faith. Seller shall not be required pursuant to Article 10 of this
Agreement to indemnify the Purchasing Parties for any Loss until the aggregate
amount of the Loss under Article 10 exceeds twenty five thousand dollars
($25,000) (the “Basket Amount”), after which Seller shall be obligated for any
and all Loss up to the aggregate maximum total liability of Seller, including
the Basket Amount.
11. OMITTED.
12. BROKERAGE FEE.
Seller and Purchaser each represent that no broker has been involved in this
transaction and each party agrees to indemnify and hold the others harmless from
payment of any brokerage fee, finder’s fee, or commission claimed by any party
who claims to have been involved because of association with such party.
13. AMENDMENTS; WAIVERS.
This Agreement constitutes the entire agreement of the parties related to the
subject matter of this Agreement, supersedes all prior or contemporary
agreements, representations, warranties, covenants, and understandings of the
parties. This Agreement may not be amended, nor shall any waiver, change,
modification, consent, or discharge be affected, except by an instrument in
writing executed by or on behalf of the party against whom enforcement of any
amendment, waiver, change, modification, consent, or discharge is sought.
Any waiver of any term or condition of this Agreement, or of the breach of any
covenant, representation, or warranty contained herein, in any one instance,
shall not operate as or be deemed to be or construed as a further or continuing
waiver of such term, condition, or breach of covenant, representation, or
warranty, nor shall any failure at any time or times to enforce or require
performance of any provision hereof operate as a waiver of or affect in any
manner such party’s right at a later time to enforce or require performance of
such provision or of any other provision hereof; and no such written waiver,
unless it, by its own terms, explicitly provides to the contrary, shall be
construed to effect a continuing waiver of the provision being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision.
14. ASSIGNMENT; SUCCESSORS AND ASSIGNS.
This Agreement shall not be assignable by any party without the written consent
of the others. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
15. SEVERABILITY.

 

17



--------------------------------------------------------------------------------



 



If any provision or provisions of this Agreement shall be, or shall be found to
be, invalid, inoperative, or unenforceable as applied to any particular case in
any jurisdiction or jurisdictions, or in all jurisdictions or in all cases,
because of the conflict of any provision with any constitution or statute or
rule of public policy or for any other reason, such circumstance shall not have
the effect of rendering the provision or provisions in question invalid,
inoperative, or unenforceable in any other jurisdiction or in any other case or
circumstance or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to the extent that such other provisions
are not themselves actually in conflict with such constitution, statute, or rule
of public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative, or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative, and enforceable to the maximum extent permitted in such
jurisdiction or in such case.
16. COUNTERPARTS.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and in pleading or proving any provision of this Agreement it
shall not be necessary to produce more than one such counterpart. Facsimile
transmission (which shall be deemed to include the e-mail delivery of documents
in Adobe pdf or similar static image format) of any signed original counterpart
and retransmission of any signed facsimile transmission shall be deemed the same
as the delivery of an original.
17. SECTION AND OTHER HEADINGS.
The headings contained in this Agreement are for reference purposes only and
shall not in any way effect the meaning or interpretation of this Agreement.
18. NOTICES.
All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered or mailed,
postage prepaid, certified mail, return receipt requested:

  (a)  
TO SELLER: If to Seller:
       
Digital Angel Corporation
1690 S. Congress Avenue, Suite 201
Delray Beach, Florida 33445
Attn: Lorraine Breece, CFO
Email: lbreece@digitalangel.com
Facsimile: 561-276-0977

 

18



--------------------------------------------------------------------------------



 



     
With a copy to:
       
Patricia Petersen at the same address and fax number above
Email: ppetersen@digitalangelcorp.com
    (b)  
TO PURCHASER: If to Purchaser:
       
Sterling Hallmark, Inc.
27131 Calle Arroyo, Suite 1705
San Juan Capistrano, California 92675
Attn: Kevin Kelly
Email: pkkelly1@cox.net
Facsimile: 949-248-8926
       
with a copy to:
       
Weintraub Law Group PC
10085 Carroll Canyon Road
Suite 230
San Diego, California 92131
Attn: Richard A. Weintraub, Esq.
Email: rick@weintraublawgroup.com
Facsimile: 858-566-7015

and/or to such other person(s) and address(es) as either party shall have
specified in writing to the other.
19. GENDER.
Whenever used herein, the singular number shall include the plural, the plural
shall include the singular, and the use of any gender shall include all genders.
20. LAW TO GOVERN.
This Agreement shall be governed by and construed and enforced in accordance
with the law (other than the law governing conflict of law questions) of
Delaware.
21. COURTS.
Any action to enforce, arising out of, or relating in any way to, any of the
provisions of this Agreement may be brought and prosecuted in such court or
courts located in Orange County, California as is provided by law; and the
parties consent to the jurisdiction of the court or courts located in Orange
County, California and to service of process by registered mail, return receipt
requested, or in any other manner provided by law.

 

19



--------------------------------------------------------------------------------



 



22. ATTORNEYS FEES.
In the event of any controversy, including, but not limited to, any arbitration
or litigation in a court of law or equity between the parties hereof, the
prevailing shall be entitled to reasonable attorney’s fees and costs incurred
therein.
[This space left intentionally blank. Signature page follows.]

 

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed as of the date first above written.

              STERLING HALLMARK, INC.
 
       
 
  By:   /s/ Kevin Kelly
 
       
 
  Name:   Kevin Kelly
 
       
 
  Title:   Chief Financial Officer
 
       
 
            DIGITAL ANGEL CORPORATION
 
       
 
  By:   /s/ Lorraine M. Breece
 
       
 
  Name:   Lorraine M. Breece
 
       
 
  Title:   Senior Vice President and Chief Financial Officer
 
       

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Certain Defined Terms
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. Section 9601 et seq.), as amended or supplemented from
time to time.
“Contaminant” means any waste, pollutant, hazardous material, hazardous
substance, toxic substance, hazardous waste, special waste, petroleum, or
petroleum-derived substance or waste, including, without limitation, any
pollutant material, substance, or waste regulated under any Environmental Law.
“Environmental Laws” means all federal, state, local, and foreign laws or
regulations, codes, orders, decrees, judgments, or injunctions issued,
promulgated, approved, or entered thereunder relating to pollution or protection
of the environment, including, releases or threatened releases of contaminants
(including, without limitation, oil, asbestos, and radiation) into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface, or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants. Environmental Laws shall
include, without limitation, CERCLA, the Hazardous Material Transportation Act
(49 U.S.C. Section 1801 et seq.), the Solid Waste Disposal Act (42 U.S.C.
Section 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
Section 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), the Occupational
Safety and Health Act (29 U.S.C. Section 651 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. Section 136 et seq.), the Food, Drug,
and Cosmetic Act (21 U.S.C. Section 301 et seq.), the Medical Waste Tracking Act
of 1988, Pub. L. No. 100-582, 102 Stat. 2950 (1988), as such laws have been
amended or supplemented from time to time, and any analogous local, or foreign,
statutes, ordinances, or bylaws.
“Environmental Liabilities and Costs” means, as to CEC and GTI, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any corporation, partnership, trust, individual, or other entity
(“Person”), arising from environmental, health, or safety conditions or a
Release or threatened Release resulting from the past operations of CEC and GTI,
or for which CEC and GTI are responsible under any Environmental Law.
“Environmental Lien” means any lien or similar interest in favor of any federal,
state, or local governmental authority for Environmental Liabilities and Costs.
“Release” means, as to the Seller, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, pouring, emptying,
escaping, dumping, discarding, leaching, or migration of a Contaminant into the
indoor or outdoor environment or into or out of any property while owned,
leased, or controlled by Seller, including, without limitation, the movement of
Contaminants through or in the air, soil, surface water, groundwater, or
property, including, without limitation, the abandonment or discarding of
barrels, containers, and other closed receptacles containing any contaminant.

 

 



--------------------------------------------------------------------------------



 



“Remedial Action” means all actions necessary to (i) clean up, remove, treat, or
in any other way address Contaminants in the indoor or outdoor environment,
(ii) prevent a Release or condition that is reasonably likely to result in a
Release or minimize further release of Contaminants so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, or (iii) perform pre-remedial studies and investigations
and post-remedial monitoring and care.
"Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not
and including any obligations to indemnify or otherwise assume or succeed to the
Tax liability of any other Person.
"Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

 